Citation Nr: 1009894	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right forearm 
condition (also claimed as a right wrist condition).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1986 to August 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In February 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§§ 1111, 1132.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  VAOPGCPREC 
3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. 
§ 3.306 (2009).

The report of the enlistment examination noted a history of 
right wrist fracture at age 14.  Because a right wrist 
condition was noted at entrance, the presumption of soundness 
is not applicable to the right wrist.

Service treatment records reflect that the Veteran was seen 
during service with complaints referable to the right wrist.  
A March 1983 entry in the service treatment records noted 
that the Veteran tripped and fell on his right wrist.  
Effusion and tenderness of the wrist were noted.  Assessment 
was right wrist sprain.

A June 2002 report of medical history completed in 
conjunction with the retirement reflects that the Veteran 
complained of recurring problems with the right forearm.

Another entry in the service medical records noted complaints 
of right forearm pain.  Assessment was probable tendinitis 
and rule out carpal tunnel/ ulnar neuropathy.  The entry is 
undated but noted that the Veteran was 38 years old at the 
time, placing the time of treatment in 2001 or 2002.

In statements submitted in support of his claim and in his 
hearing testimony, the Veteran has reported that he currently 
experiences pain and weakness in his right wrist.  The 
Veteran has not been afforded a VA examination.  The Board 
finds that a VA examination is necessary to determine whether 
the Veteran's pre-existing right wrist condition was 
aggravated during service   38 C.F.R. § 3.159(c)(4); See 
McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the Veteran's 
right wrist condition. The claims file 
should be made available to the examiner 
in conjunction with the examination, and 
the examiner should indicate that the 
claims file was reviewed. 

2.  Following a thorough examination, the 
VA examiner should diagnose any current 
right wrist disability.  

3.  The examiner should state whether the 
Veteran's pre-existing right wrist 
disability underwent a permanent increase 
in severity during service.  If so, was 
such increase due to the natural 
progression of the disease?  The examiner 
should provide a detailed rationale for 
the opinion.  The examiner should 
specifically address the complaints of 
right wrist pain that were noted during 
service.

4.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


